Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as amended present  a system, non-transitory computer readable medium, and a computer-implemented method for storing blockchain data, comprising: obtaining, by a blockchain node, a first key-value pair, wherein the first key-value pair comprises a first value and a first key; identifying, based on the first key, by the blockchain node, a pre-existing corresponding leaf node in a tree data organization structure, wherein the corresponding leaf node stores an existing value in association with an existing key that matches the first key; and in response to identifying the corresponding leaf node, modifying, by the blockchain node, the first key, to update the first key-value pair to obtain an updated key-value pair comprising the first value and the modified first key, wherein the modified first key is different from the first key and different from the existing key, calculating, by the blockchain node, a new value stored at the corresponding leaf node by hashing the first value and the existing value in a predetermined order, storing, by the blockchain node, the updated key-value pair into a conflict data storage structure, the conflict data storage structure also storing the existing value, wherein the predetermined order comprises an order of sizes of the first value and the existing value, an order in which the first value and the existing value were generated, or an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        11/24/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152